DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/385,187 for a MICROLINEAR SLIDE RAIL ASSEMBLY AND SLIDER THEREOF, filed on 4/16/2019.  Claims 1-20 are pending.
Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1-7) in the reply filed on 11/20/2020 is acknowledged.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 1, there is an inconsistency between the language in the preamble and certain portions in the body of the claim, thereby making the scope of the claims unclear.  The preamble in claim 1 clearly indicates that a subcombination is being claimed, e.g., "a slider for a micro linear slide rail assembly...."  This language would lead the examiner to believe that the applicant intends to claim only the subcombination of "a slider," the slide rail assembly being only functionally recited.  This presents no problem as long as the body of the claim also refers to the functionally, such as, "for attachment to said slide rail assembly."
The problem arises when the slide rail assembly is positively recited within the body of the claim, such as, "the slider being placed linearly displaced on the slide rail."  There is an inconsistency within the claim; the preamble indicates subcombination, while in at least one instance in the body of the claim there is a positive recital of structure indicating that the combination of a slider and a slide rail assembly are being claimed.  The examiner cannot be sure if applicant's intent is to claim merely the slider or the slider in combination with the slide rail assembly.  Applicant is required to clarify what the claims are intended to be drawn to, i.e., either the slider alone or the combination of the slider and the slide rail assembly.  Applicant should make the language of the claim consistent with applicant's intent.  In formulating a rejection on the merits, the examiner is considering that the claims are drawn to the combination and the claims will be rejected accordingly.  If applicant indicates by amendment that the combination claim is the intention, the language in the preamble should be made consistent with the language in the body of the claims.  If the intent is to claim the subcombination, then the body of the claims must be amended to remove positive recitation of the combination.  Claims 2-10 are rejected for the same reasons as dependent on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-12 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara (U.S. Pat. 7,234,867).
Regarding claim 1, as best understood, Ishihara teaches a slider (2) for a micro linear slide rail assembly (1), the slider being configured to straddle a slide rail (1), the slider being linearly displaced on the slide rail by rolling of a rolling member (15), the slider comprising: a main body, including a platform and at least one driving foot extending from the platform for the main body to straddle the slide rail; the slide rail having a first loaded track surface (12), the driving foot having a second loaded track surface (13), the first loaded track surface and the second loaded track surface being combined to form a loaded path, the driving foot further having a first unloaded track surface (18), the first unloaded track surface surrounding an accommodating area, the accommodating area having an opening (Figs. 5, 6), the opening having a width substantially equal to a diameter of the rolling member, the opening having an upper edge and a lower edge, the main body having a first engaging portion (at 26) that extends from the lower edge of the opening and is adjacent to the accommodating area; a frame (5, 6), having a raised track portion (22) and a second engaging portion (at end of member 21), the track portion having 
[AltContent: textbox (platform)]
[AltContent: textbox (frame)][AltContent: arrow][AltContent: textbox (1st unloaded track surface)][AltContent: arrow][AltContent: textbox (2nd loaded track surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (driving foot)][AltContent: arrow]
    PNG
    media_image1.png
    568
    551
    media_image1.png
    Greyscale



Regarding claim 6, as best understood, Ishihara teaches the slider of claim 1, wherein the first engaging portion is a protruding portion extending laterally, and the second engaging portion is a recess to accommodate the protruding portion (Fig. 5).
Regarding claim 7, as best understood, Ishihara teaches the slider of claim 6, wherein the protruding portion is gradually tapered laterally, and the recess is gradually enlarged relative to the protruding portion so as to accommodate the protruding portion (Figs. 5, 7).
Regarding claim 8, as best understood, Ishihara teaches the slider of claim 1, wherein the first engaging portion is fully disposed on the main body in an axial direction of the slide rail; and the second engaging portion is fully disposed on the frame.
Regarding claim 9, as best understood, Ishihara teaches the slider of claim 1, wherein the main body has a first stop slope that extends laterally from the upper edge of the opening and is inclined downward, the frame has a second stop slope relative to the first stop slope; when the frame is mounted to the main body, the first stop slope and the second stop slope stop each other.
Regarding claim 10, as best understood, Ishihara teaches the slider of claim 1, wherein a lubricating block (8) is disposed on each end cap.
Regarding claim 11, Ishihara teaches a micro linear slide rail assembly, comprising a slide rail (1), a slider (2) straddling the slide rail, and a rolling member (15) disposed between the slide rail and the slider, the slider being linearly displaced on the slide rail by rolling of the rolling member; the slide rail extending in one direction, the slide rail having a first loaded track surface (12); the slider (see figure 
Regarding claim 12, Ishihara teaches the slider of claim 11, wherein the frame includes two lower retaining members (5, 6, 21) and two connecting members (23) connected (all members are connected to each other) to respective two ends of the two lower retaining members (at 7), and the two lower retaining members of the frame (6) are elastically opened to be mounted to the main body in a bottom-up direction.
Regarding claim 16, as best understood, Ishihara teaches the slider of claim 11, wherein the first engaging portion is a protruding portion extending laterally, and the second engaging portion is a recess to accommodate the protruding portion (Fig. 5).

Regarding claim 18, as best understood, Ishihara teaches the slider of claim 11, wherein the first engaging portion is fully disposed on the main body in an axial direction of the slide rail; and the second engaging portion is fully disposed on the frame.
Regarding claim 19, as best understood, Ishihara teaches the slider of claim 11, wherein the main body has a first stop slope that extends laterally from the upper edge of the opening and is inclined downward, the frame has a second stop slope relative to the first stop slope; when the frame is mounted to the main body, the first stop slope and the second stop slope stop each other.
Regarding claim 20, as best understood, Ishihara teaches the slider of claim 11, wherein a lubricating block (8) is disposed on each end cap.
Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        March 5, 2021